DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Species III, Subspecies IIIA (claims 1-20) in the reply filed on 03/22/2022 is acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Independent claim 1 (and dependent claims 2-6 dependent thereon) recites the limitations "[wherein] metal" and “[and] metal” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
● Independent claim 1 (and dependent claims 2-6 dependent thereon) recites the limitations "[to] metal" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
● Dependent claim 2 recites the limitations "metal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
● Dependent claim 3 recites the limitations "[wherein] metal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
● Dependent claim 4 recites the limitations "[and] metal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
● Dependent claim 5 recites the limitations "[to] metal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
● Dependent claim 6 recites the limitations "[wherein] metal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
● Independent claim 7 (and dependent claims 8-13 dependent thereon) recites the limitation "metal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
● Independent claim 7 (and dependent claims 8-13 dependent thereon) recites the limitation "dielectric material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
● Independent claim 7 (and dependent claims 8-13 dependent thereon) recites the limitation "metal" in last line.  There is insufficient antecedent basis for this limitation in the claim.
● Dependent claim 13 recites the limitations "metal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
● Independent claim 14 (and dependent claims 15-20 dependent thereon) recites the limitations "[wherein] metal" and “[and] metal” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
● Independent claim 14 (and dependent claims 15-20 dependent thereon) recites the limitation "[to] metal" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
● Independent claim 14 (and dependent claims 15-20 dependent thereon) recites the limitation "[to] metal" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
● Independent claim 14 (and dependent claims 15-20 dependent thereon), the limitation "second conductive contact is electrically coupled to metal at a bottom of the cavity" in line 12 is unclear.  It is not clear that whether “metal” is referred to “metal of a first metal layer” or “metal of a second metal layer” which is previously mentioned. 
For the examination purpose, “metal” is assumed as the metal of a first metal layer. 
● Independent claim 14 (and dependent claims 15-20 dependent thereon) recites the limitation “a conductive contact at the first face of the bridge component” in lines 7-8 and the limitation “conductive contacts at the first face of the bridge component” in last line.  It is not clear that “a conductive contact” is one of “conductive contacts” or different from “conductive contacts”.
For the examination purpose, “a conductive contact” is assumed as one of the “conductive contacts”.
● Dependent claim 16, last line, the limitation “conductive contacts at the first face of the bridge component” in last line is unclear.  It is not clear that whether a set of  “conductive contacts at the first face of the bridge component” recited in claim 16 is the same as or different from a set of “conductive contacts at the first face of the bridge component” as previously mentioned in independent claim 14.
It seems that these are two different sets of “conductive contacts at the first surface of the bridge component”.  Therefore, for the examination purpose,  the “conductive contacts at the first face of the bridge component”  recited in claim 16 are different from the “conductive contacts at the first face of the bridge component” as previously mentioned in independent claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-8 and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rubin et al (US 2021/0134728).
Regarding claim 7, Rubin (Figs. 4A-4B) discloses a microelectronic structure, comprising: a substrate (302, 312, 322); a cavity in the substrate, a bottom of the cavity includes dielectric material 302 ([0064]) and metal 308 ([0072]); and a bridge component 110 in the cavity, wherein the bridge component 110 includes a first face and an opposing second face, the second face of the bridge component is between the first face of the bridge component and the substrate, the bridge component 110 includes a conductive contact 336 at the first face of the bridge component, the bridge component 110 includes a second conductive contact 410 (or wiring/traces, [0072]) at the second face of the bridge component, the second conductive contact 410 is electrically coupled to metal 308 at a bottom of the cavity.
Regarding claims 8 and 13, Rubin (Figs. 4A-4B) further discloses: a top surface of the metal 308 at the bottom of the cavity is coplanar with a top surface of the dielectric material 302 at the bottom of the cavity; and the second conductive contact is electrically coupled to metal at the bottom of the cavity by solder 410 ([0072]).
Regarding claim 14, Rubin (Figs. 4A-4B) discloses a microelectronic assembly, comprising: a substrate (302, 312, 322); a cavity in the substrate, wherein metal of a first metal layer 308 (corresponding to 1st 308, [0072]) in the substrate, and metal of a second metal layer 308 (corresponding to 2nd 308) in the substrate, are exposed in the cavity; and a bridge component 110 in the cavity, wherein the bridge component 110 includes a first face and an opposing second face, the second face of the bridge component is between the first face of the bridge component and the substrate, the bridge component includes a conductive contact 336 at the first face of the bridge component, the bridge component includes a second conductive contact 410 (or trace/wirings, [0072]) at the second face of the bridge component, wherein or (2) the second conductive contact 410 is electrically coupled to metal 308 at a bottom of the cavity; and a microelectronic component 140 having a first face and an opposing second face, the first face of the microelectronic component 140 is between the second face of the microelectronic component and the substrate, the microelectronic component 140 includes conductive contacts 142/144 at the first face of the microelectronic component 140, some of the conductive contacts 142 of the microelectronic component 140 are conductively coupled to conductive contacts 344 of the substrate at the face of the substrate, and some of the conductive contacts 144 of the microelectronic component 140 are conductively coupled to conductive contacts 336/346 at the first face of the bridge component 110.
Regarding claims 15-19, Rubin (Figs. 4A-4B) further discloses: a pitch of conductive contacts 142 of the substrate is greater than a pitch of conductive contacts 346 of the bridge component; the microelectronic component 140 is a first electronic component, and the microelectronic assembly further includes: a second electronic component 150 having a first face and an opposing second face, the first face of the second electronic component 150 is between the second face of the second electronic component and the substrate, the second electronic component 150 includes conductive contacts 152/154 at the first face of the second electronic component 150, some of the conductive contacts 152 of the second electronic component are conductively coupled to conductive contacts 344 of the substrate at the face of the substrate, and some of the conductive contacts 154 of the second electronic component are conductively coupled to conductive contacts 336/346 at the first face of the bridge component; the microelectronic component 140 includes a die ([0053]); a fill compound 160 between the microelectronic component and the substrate; and the microelectronic component 140 includes a transistor (i.e., DRAM, CPU, HBM, [0054]).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 7, 11-13, 14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harper et al (US 2004/0036152).
Regarding claim 1, Harper (Figs. 16E and 17, especially Fig. 17) discloses a microelectronic structure, comprising: a substrate 12b; a cavity 22b in the substrate, wherein metal of a first metal layer 64b (i.e., solder, [0046]) in the substrate, and metal of a second metal layer 24b (i.e., metal pads, [0006]) in the substrate, are exposed in the cavity; and a bridge component 14b in the cavity, wherein the bridge component 14b includes a first face and an opposing second face, the second face of the bridge component is between the first face of the bridge component and the substrate, the bridge component 14b includes a conductive contact 38b ([0046]) at the first face of the bridge component, the bridge component 14b includes a second conductive contact 36b ([0046]) at the second face of the bridge component, the second conductive contact 36b is electrically coupled to metal of the first metal layer 64b or the first metal layer, and a portion of the first metal layer 64b is between the bridge component  14b and the second metal layer 24b.
Regarding claims 2-3 and 5-6, Harper (Fig. 17) further discloses: the second conductive contact 36b is electrically coupled to metal of the first metal layer 64b; metal of the first metal layer 64b and the second metal layer 24b together provide a bottom of the cavity; the second conductive contact 36b is electrically coupled to metal of the second metal layer 24b; and metal of the first metal layer 64b and the second metal layer 24b together provide a bottom of the cavity.
Regarding claim 7, Harper (Figs. 16E and 17, especially Fig. 17) discloses a microelectronic structure, comprising: a substrate 12b; a cavity 22b in the substrate, a bottom of the cavity includes dielectric material 20b and metal 24b (i.e., metal pads, [0006]); and a bridge component 14b in the cavity, wherein the bridge component 14b includes a first face and an opposing second face, the second face of the bridge component is between the first face of the bridge component and the substrate, the bridge component 14b includes a conductive contact 38b at the first face of the bridge component, the bridge component includes a second conductive contact 36b at the second face of the bridge component, the second conductive contact 36b is electrically coupled to metal 24b at a bottom of the cavity.
Regarding claims 11-13, Harper (Fig. 17) further discloses: a top surface of the metal 24b at the bottom of the cavity is non-coplanar with a top surface of the dielectric material at the bottom of the cavity; a bottom surface of the metal 24b at the bottom of the cavity is coplanar with a top surface of the dielectric material at the bottom of the cavity; and the second conductive contact 36b is electrically coupled to metal 24b at the bottom of the cavity by solder 64b.
Regarding claim 14, Harper (Figs. 16E and 17, especially Fig. 17) discloses a microelectronic assembly, comprising: a substrate 12b; a cavity in the substrate, wherein metal of a first metal layer 64b (i.e., solder, [0046]) in the substrate, and metal of a second metal layer 24b (i.e., metal pads, [0006]) in the substrate, are exposed in the cavity; and a bridge component 14b in the cavity, wherein the bridge component includes a first face and an opposing second face, the second face of the bridge component is between the first face of the bridge component and the substrate, the bridge component 14b includes a conductive contact 38b at the first face of the bridge component, the bridge component includes a second conductive contact 36b at the second face of the bridge component, wherein (1) the second conductive contact 36b is electrically coupled to metal of the first metal layer 64b or the first metal layer, and a portion of the first metal layer 64b is between the bridge component 14b and the second metal layer 24b, or (2) the second conductive contact 36b is electrically coupled to metal 24b at a bottom of the cavity; and a microelectronic component 16b having a first face and an opposing second face, the first face of the microelectronic component is between the second face of the microelectronic component and the substrate, the microelectronic component 16b includes conductive contacts 48b at the first face of the microelectronic component, some of the conductive contacts 48b of the microelectronic component are conductively coupled to conductive contacts 26b of the substrate 12b at the face of the substrate, and some of the conductive contacts 48b of the microelectronic component 16b are conductively coupled to conductive contacts 38b at the first face of the bridge component 14b.
Regarding claims 17-18, Harper (Fig. 17) further discloses: the microelectronic component 16b includes a die ([0044]); and a fill compound 62b (not shown in Fig. 17, see Fig. 16E) between the microelectronic component 16b and the substrate 12b.
Claims 1-3, 5-7, 11-13, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin et al (US 2020/0035603).
Regarding claim 1, Rubin (Figs. 1 and 10, especially Fig. 1) discloses a microelectronic structure, comprising: a substrate110; a cavity 118 in the substrate, wherein metal of a first metal layer 412 (not labeled in Fig. 1, labeled in Fig. 10, the UBM pads 412 having double metal layers of Ni/Au, [0040], “a first metal layer” corresponding to Au layer) in the substrate, and metal of a second metal layer 412 (corresponding to Ni layer of Ni/Au double metal layers) in the substrate, are exposed in the cavity; and a bridge component 130 in the cavity, wherein the bridge component 130 includes a first face and an opposing second face, the second face of the bridge component is between the first face of the bridge component and the substrate, the bridge component 130 includes a conductive contact 340 (labeled in Fig. 10) at the first face of the bridge component, the bridge component includes a second conductive contact 314 (labeled in Fig. 10) at the second face of the bridge component, the second conductive contact 314 is electrically coupled to metal of the first metal layer (Au layer of double layers Ni/Au) or the first metal layer, and a portion of the first metal layer (Au layer of Ni/Au) is between the bridge component and the second metal layer (Ni layer of Ni/Au).
Regarding claims 2-3 and 5-6, Rubin (Figs. 1 and 10) further discloses: the second conductive contact 314 is electrically coupled to metal of the first metal layer; metal of the first metal layer (Au layer) and the second metal layer (Ni layer) together provide a bottom of the cavity; the second conductive contact 314 is electrically coupled to metal of the second metal layer; and metal of the first metal layer and the second metal layer together provide a bottom of the cavity.
Regarding claim 7, Rubin (Figs. 1 and 10, especially Fig. 1) discloses a microelectronic structure, comprising: a substrate 110; a cavity 118 in the substrate, a bottom of the cavity includes dielectric material 110 ([0032]) and metal 412 (labeled in Fig. 10, UBM pads, [0040]); and a bridge component 130 in the cavity, wherein the bridge component 130 includes a first face and an opposing second face, the second face of the bridge component is between the first face of the bridge component and the substrate, the bridge component 130 includes a conductive contact 340 (labeled in Fig. 10) at the first face of the bridge component, the bridge component 130 includes a second conductive contact 314 (labeled in Fig. 10) at the second face of the bridge component, the second conductive contact 314 is electrically coupled to metal 412 at a bottom of the cavity.
Regarding claims 11-13, Rubin (Figs. 1 and 10) further discloses: a top surface of the metal 412 at the bottom of the cavity is non-coplanar with a top surface of the dielectric material at the bottom of the cavity; a bottom surface of the metal 412 at the bottom of the cavity is coplanar with a top surface of the dielectric material at the bottom of the cavity; and the second conductive contact 314 is electrically coupled to metal 412 at the bottom of the cavity by solder 370.
Regarding claim 14, Rubin (Figs. 1 and 10, especially Fig. 1) discloses a microelectronic assembly, comprising: a substrate 110; a cavity 118 in the substrate, wherein metal of a first metal layer 412 (labeled in Fig. 10, corresponding to 1st  412)  in the substrate, and metal of a second metal layer 412 (corresponding to 2nd 412) in the substrate, are exposed in the cavity; and a bridge component 130 in the cavity, wherein the bridge component 130 includes a first face and an opposing second face, the second face of the bridge component is between the first face of the bridge component and the substrate, the bridge component 130 includes a conductive contact 340 at the first face of the bridge component, the bridge component includes a second conductive contact 314 at the second face of the bridge component, wherein or (2) the second conductive contact 314 is electrically coupled to metal 412 at a bottom of the cavity; and a microelectronic component 142 having a first face and an opposing second face, the first face of the microelectronic component 142 is between the second face of the microelectronic component and the substrate, the microelectronic component 142 includes conductive contacts 172/184 at the first face of the microelectronic component, some of the conductive contacts 184 of the microelectronic component are conductively coupled to conductive contacts of the substrate at the face of the substrate 110, and some of the conductive contacts 172 of the microelectronic component are conductively coupled to conductive contacts 340 at the first face of the bridge component.
Regarding claims 16-19, Rubin (Figs. 1 and 10) further discloses: the microelectronic component 142 is a first electronic component, and the microelectronic assembly further includes: a second electronic component 144 having a first face and an opposing second face, the first face of the second electronic component 144 is between the second face of the second electronic component and the substrate, the second electronic component 144 includes conductive contacts 172/186 at the first face of the second electronic component 144, some of the conductive contacts 186 of the second electronic component are conductively coupled to conductive contacts of the substrate 110 at the face of the substrate, and some of the conductive contacts 172 of the second electronic component 144 are conductively coupled to conductive contacts at the first face of the bridge component 130; the microelectronic component 142 includes a die ([0031]); a fill compound 160 between the microelectronic component and the substrate; and the microelectronic component 142 includes a transistor (i.e., DRAM, CPU, HBM, [0031]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harper (US 2004/0036152) in view of Rubin et al (US 2020/0035603).
As discussed above, Harper (Fig. 17) discloses metal of the first metal layer 64b and the second metal layer 24b (bond pads)  provide a bottom of the cavity.  Harper does not disclose the substrate further includes a third metal layer, a portion of the second metal layer is between the bridge component and the third metal layer.
However, Rubin (Fig. 10) teaches a microelectronic structure comprising a bond pad 412 in a cavity of a substrate 410 (also see Fig. 1), the bond pad 412 disposed between a bridge component 400 and the substrate 410, and the bond pad 412 including double metal layers of Ni/Au ([0040]).  Accordingly, it would have been obvious to modify the device of Harper by forming the bond pad 24b comprising double  layers of second and third metal layers and having the second metal layer disposed between the bridge component and the third metal layer because the number layers of the bond pad can be optimized during routine experimentation depending upon the material and conductivity which are desired for the bond pad.   
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al (US 2021/0134728) in view of Kang et al (US 2016/0336249).
Regarding claim 9, Rubin does not disclose the substrate includes a metal ring at a perimeter of a bottom of the cavity.
However, Kang (Figs. 10-11) teaches a microelectronic structure comprising a metal ring 111/112B ([0056] – [0057]) at a perimeter of a bottom of the cavity for improving heat radiation of the package and shielding electromagnetic interference caused by electromagnetic wave generated in the electronic element or induced externally.  Accordingly, it would have been obvious to modify the device of Rubin by forming a metal ring at a perimeter of a bottom of the cavity in order to improve heat radiation of the package and shield the electromagnetic interference caused by electromagnetic wave generated in the electronic element.
Regarding claim 10, in view of the teaching of Kang of forming the metal ring 111/112b at a perimeter of a bottom of the cavity, the metal ring 111 (bottom surface) or 112B (top surface) would be coplanar with the metal 308 of Rubin at the bottom of the cavity.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin (2021/0134728) or Rubin (US 2020/0035603) or Harper (US 2004/0036152).
None of the above references teach the microelectronic assembly has a footprint that is less than 100 square millimeters.
However, the size or footprint of the microelectronic structure can be adjusted depending upon the desired sizes of the elements disposed within the microelectronic structure.  Therefore, it would have been an obvious matter of design choice to adjust the size or footprint of the microelectronic assembly, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817